 In the MatterOf STANDARD OIL DEVELOPMENT COMPANY(BAYWAYPLANT)andSTANDARD OILDEVELOPMENTCOMPANYEMPLOYEES(UNAFFILIATED)Case No. 2-R-41182.-Decided July 91, 19/Mr. C. Horace Tuttle,of New York City, for the Company.Mr. John F. X. Lanndrigan',of Bayonne, N. J., andMr. Frank J.Ward,of Elizabeth, N. J., for the Independent.Messrs. Alfred Katz,andBert J. Coffey,of Elizabeth, N. J., forthe C. I. O.Mr. Robert E. Tillman,of counselto the Board.DECISIONAND -DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Standard Oil DevelopmentCompany Employees (unaffiliated), herein called the Independent,alleging that a question affecting commerce had arisen concerningthe representation of employees of Standard Oil Development Com-pany (Bayway Plant), Linden, New Jersey, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before John J. Cuneo, Trial Examiner.Said hearing was held at Elizabeth, New Jersey,; on June 23, 1944.The Company, the Independent, and Oil Workers InternationalUnion, Local 1000-I, C. I. 0., herein called the C. I. 0., appeared,participated, and were afforded -full opportunity to be heard, toexamine and cross-examine ,witnesses, and to introduce evidence bear-ing on the issues.The rulings of the Trial Examiner made at thehearing are free from prejudicial error and are hereby affirmed.Allpartie'swere afforded opportunity to file briefs with the Board.Upon the entire record in the case,' the Board makes the following:IOn July 12, 1944,the parties entered into a stipulation correcting errors in the tran-scriptSaid stipulation is hereby approved and incorporated in the record.57 N 'L-R. B., No. 96.5 38 STANDARD OIL DEVELOPMENT COMPANY539FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStandard Oil Development Company, a Delaware corporation, isa wholly owned subsidiary of Standard Oil Company, a New Jerseycorporation.The Company is principally engaged, on -behalf of theparent organization and its affiliates and subsidiaries, in engineeringresearch and development work pertaining to technical matters arisingin the oil industry and allied lines. It maintains an engineeringresearch and development laboratory at, Linden, New Jersey, locatedwithin the physical confines of the Bayway Refinery, and the Stand-ard Inspection Laboratory at Bayonne. New Jersey, located withinthe confines of the Bayonne Refinery.'-Only the former laboratoryisdirectly involved in this proceeding.During the year 1943, theCompany rendered services to' Standard Oil Company of New Jerseyvalued at more than $900,000, and to Standard Oil Company of Louis-iana valued in excess of,$1,000,000, and carried on development workfor Government agencies valued in excess of $3,500,000.During ,thesame period, the gross sales of chemical products of the Companyamounted to approximately $8,500,000, all of which were made toStandard Oil Company of New Jersey, or to Stanco Distributors,Inc.,? within the State of New Jersey.All its purchases were madein the State of New Jersey from the same companies.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED,Standard Oil Development Company Employees is, an unaffiliatedlabor organization, admitting to membership employees of the Com-pany.OilWorkers International Union, Local 1000-I,.is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONShortly prior to July 14, 1943, the Independent sought recognitionfrom the Company as the exclusive collective bargaifling representa-tive of certain of the latter's_ employees.The Company refused to2The Ray way Refinery and the Bayonne Refinery a, e owned and operated by StandardOil Companyof NewJersey, a Delaware corporation,which is an affiliate of Standard OilCompany ,In addition to the above-mentioned laboratories,the Company directly supportsand cooidmates a fluid engmeeung research and development laboratory belonging toStandard Oil Company of Louisiana,another affiliate of Standard Oil Company,as well asother major technical facilities and stations-Stanco Distributors, Inc , is a subsidiary of Standard Oil Company. 540'DECISIONS OF NATIONAL LABOR RELATIONS BOARD'recognize the Independent in the absence of certification by the Board.A statement of a Field Examiner of the Board, introduced into,evidence at the hearing, indicates that the Independent and the C. 1. 0.each represents a, substantial -number of employees in the unit herein-after found to be appropriate.¢-,We find that a question affecting commerce has arisen concern-mgthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT'We find, in accordance with a stipulation of the parties, that allpilot-plant- operators,mechanics, utility and building maintenanceemployees, and truck-drivers employed by the Company at the BaywayPlant, excluding executives and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively- recommend such action, con-stitute a unit appropriate for the purposes 'of collective bargainingwithin the meaning of Section 9 (b) of the Act.5V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ,ballot "among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth therein.DIRECTIONOF ELECTION'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National. Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations BoardRules andRegulations-Series 3, it is hereby 'DIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard Oil De-velopment Company (Bayway Plant), Linden, New Jersey,,an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under,the direction and supervision of the Regional Director for the Second* The Field Examiner stated that the Independent had submitted to him 126 membershipapplication cards,of which ] 13 bore names of persons whose names appeared on the Com-pany's May 10, 1944,pay roll, which listed 290 employees in the unit hereinafter found tobe appropriateHe further stated that the'C I.0 submitted 43 membership applicationcards, all of which bore names of persons listed on the above-mentioned pav roll5 See Appendix A attached hereto for further stipulations concerning this unit. STANDARD OIL-DEVELOPMENT COMPANY541Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and `11, of saidRules and Regulations, among the employees in the unit .found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by Standard Oil Development Employees, or by OilWorkers International Union, Local 1000, C. 1-0., for the purposesof collective bargaining, or by neither.6 .APPENDIX ARespecting the appropriate unit, the parties stipulated as follows':1.That the terms "pilot-plant operators, mechanics, utility andbuilding maintenance employees, and truck drivers" used in the de-scription of the unit shall' include, and shall be deemed to include, allsuch employees-in the Chemical, the Research, and the Process Divi-sions of the Esso Laboratories and in the General Business and Ac-counting Department and the Standard Inspection Laboratory at theBayway:Refinery; to wit:pilot-plant operatorscarpenterswelders-insulatorsboilermakers'painters' and helpersglassblowersjanitorselectricianspneumatic tool operatorspipe fitterscement finishersplumberswindow washersmachinistsgeneral utility employees,auto mechanicsThat no such employees are employed in the Development Division ofthe Esso Laboratories, the General Engineering and Process Engineer-ing Departments; the Legal and Patent Department Library, and thePersonnel Department:2.That the following employees in the Chemical, the -Research, theProcess, and the Development Divisions of -the EssO Laboratories andin the General Bi°isiness and Accounting, General Engineering, ProcessEngineering, and'- Personnel Departments, and in the 'Staiidard,.In-The Independent and the C. I O. expressed preferences at the hearing that their respec-tive names appear on the ballot as set forth in the Direction of Election' 542DECISIONS OF NATIONAL LABOR RELATIONS -BOARDspectionLaboratory at the Bayway Refinery and Legal and PatentDepartment Library are excluded from said unit, to wit : allclerical employees (including secretaries, stenographers, typists,file clerks, messengers, office boys and office girls, and bookkeep-ing and comptometer operators)draftsmen, tracers, and designersphotographersoil and materials inspectorsanalysts and laboratory assistantsprofessional and technical employees3.That the term "executives" used in describing exclusions-from theunit shall, include, and shall be deemed to include, the officers of thecompany, all department heads, division heads, section - heads, andgroup heads, as the incumbents of such positions have managementresponsibilities and perform management functions; and that theexecutives immediately in' charge of the divisions in which theemployees included in the unit are employed are as follows :P. H. HoltWalter M. BaschLeon R. JoslinD. G. TomkinsAmiot P. HewlettRobert T. ChewF. G. BoettkeJoseph P. Haworth4.That the term "supervisory employees" used in describing ex-clusions from the unit shall include, and shall be deemed to include,all supervisors (some of whom' may work on shifts or may be work-ing foremen having supervisory duties) who have authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action; and thatthe excluded supervisors supervising the employees included in the-unit are as follows :Department :-Research division :ClassificationErnst J. Pressl---------------. Assistant General ForemanCornelius J. Snape------ -----_ Foreman IJames Howard---------------- Foreman ISamual G. Shawger----------- Foreman IRobert G. MackeForeman IAnthony E. Shriner ----------- Foreman I_Willard Fuhrmann------------ Foreman IRaymond C. Dowd -------------- Sr. 'Clerk IIJames A. Wilson -------------- Specialist COliver E. Palmer------------- Intermediate Clerk IRobert H. Many-------------- Group Head CFrancesE. Calabro------------ Sr. Clerk II STANDARDOIL DEVELOPMENTCOMPANY543Department-Continued.Research Division-Continued.ClassificationJohn Sutherland--------------Intermediate'Clerk IRalph R.Ainsworth-----------Intermediate Clerk IAlton B. Crampton___________Sr. ChemistMichael M.Gurgo------------- Engineer BJohnE. Obert________________Foreman IErnest J. Rehder______________ Foreman IEdward M. Hoagland-! -------Foreman ITheron Schollenberger________Shift Breaker Foreman'Process division :Philip W. Spillane____________Shift ForemanJohn Hnat___________________Shift ForemanOtto W. Klein----------------Shift ForemanWilliam H. Norton___________Shift ForemanCalvin W. Blaney_____________Engineer ACharles W. Foust_____________ Engineer A'George J. Fox________________DesignerHarry Diehl__________________Foreman IWilliam H. Wright----------- Foreman IArendt R. Koos_______________ Foreman ITheodore Hopf---------- -----Foreman IHoward R. Arnold------------ Intermediate Clerk IDavid Reddie________________ Intermediate Clerk IJoseph Paraniak--------------Foreman IIBuilding Expense Dept. of the General Business&.Acctg. Office(Building and Maintenance) :Theodore A. Manning_____________Sr. Clerk ICharles A. Bolleter------------------Foreman INeilse G. Peterson________________ Foreman IIIDave Lutz________________________ Intermediate Clerk IChemical DivisionHarman V. Hartvigsen____________Foreman ICharles V. Giglio________'_________Intermediate Clerk IWalter A. Franks_________________Foreman III